

Exhibit 10.1


ROCKLAND TRUST COMPANY 401(k) RESTORATION PLAN


Rockland Trust Company has adopted this Rockland Trust Company 401(k)
Restoration Plan, effective as of January 1, 2015, for the benefit of officers
of the Bank or of Independent Bank Corp. who the Administrator has selected to
participate in the Plan. This Plan is intended to comply with Internal Revenue
Code Section 409A and any regulatory or other guidance issued under Section
409A. The Bank intends the Plan to be considered an unfunded arrangement,
maintained primarily to provide nonqualified deferred compensation for the
participants, who are members of a select group of management or highly
compensated employees of the Company or the Bank, for tax purposes and for
purposes of ERISA. Capitalized terms used in this Plan have the meanings set
forth below in Section VIII, Definitions.


SECTION I
ELIGIBILITY AND VESTING


1.1
Eligibility. The Plan is available to a select group of management or highly
compensated employees, as determined by the Administrator. The Participants
selected by the Administrator are set forth on Appendix A. Selection as a
Participant in one Plan Year does not guarantee selection as a Participant for a
future Plan Year.



1.2
Vesting.



(a)    The portion of the Participant’s Account consisting of (i) elective
deferrals of Base Salary; (ii) supplemental non-elective contributions that
would have been credited to the Participant under the 401(k) Plan during the
Plan Year; (iii) discretionary contributions that would have been credited to
the Participant under the 401(k) Plan during the Plan Year; and (iv) all
earnings thereon, shall be fully vested at all times.


(b)    The portion of the Participant’s Account consisting of additional
discretionary contributions made to any Participant under this Plan without
regard to the 401(k) Plan (and any earnings thereon) shall be subject to
whatever vesting schedule the Company or the Bank may determine at the time such
additional discretionary contributions are made . The amount of such additional
employer contributions and any applicable vesting schedule shall be set forth on
Appendix B.




SECTION II
EMPLOYER CONTRIBUTIONS; ELECTIVE DEFERRALS; EARNINGS




2.1
Employer Contributions. The intention of the employer contributions described
below is restore to each Participant the matching and discretionary
contributions which would have been made to the 401(k) Plan but were prohibited
due to the applicable annual limits under


1



--------------------------------------------------------------------------------



the Code for 401(k) Plan contributions. Each Plan Year, the Bank shall
contribute to the Plan on behalf of each Participant all of the applicable
employer contributions described below.


(a)    Matching Contributions. The employer shall contribute to this Plan an
amount equal to the employer matching contributions that would have been
credited to the Participant under the 401(k) Plan during that Plan Year if the
Participant’s elective deferrals hereunder had been made under the 401(k) Plan
instead of under this Plan, without regard to any applicable IRS annual
limitations on compensation and benefit limits to the 401(k) Plan.


As of January 1, 2015, the employer matching contributions under the 401(k) Plan
equals 25% of the amount of the 401(k) Plan participant’s salary reduction (less
any “catch up” contributions) that the participant elected to defer into the
401(k) Plan, up to 6% of the participant’s salary reduction of the participant’s
payroll period compensation (as defined in the 401(k) Plan). In other words, the
employer contributes a maximum matching contribution to the 401(k) Plan equal to
1.5% of a 401(k) Plan participant’s compensation (as defined in the 401(k)
Plan), subject to annual IRS limits on compensation and benefits


Thus, as of January 1, 2015, the employer shall contribute a matching
contribution to this Plan equal to 25% of the amount of the Participant’s
reduction of the Participant’s payroll period Compensation (as defined in this
Plan) into this Plan, up to 6% of the Participant’s reduction of the
Participant’s payroll period Compensation (as defined in this Plan), without
regard to annual IRS limits on compensation and benefits. In other words, the
employer shall contribute a maximum matching contribution to this Plan equal to
1.5% of a Participant’s Compensation as defined under this Plan (which includes
cash annual incentive compensation but excludes bonuses).


The matching contribution provisions under this Plan are subject to change, if
the matching contribution provisions in the 401(k) Plan are amended.


(b)    Non-Elective Contributions. The employer non-elective contributions that
would have been credited to the Participant under the 401(k) Plan during that
Plan Year, but were not provided under the 401(k) Plan solely due to any
applicable IRS annual limitations on contributions to the 401(k) Plan (but the
Participant must have completed a Year of Service (as defined in the 401(k)
Plan) during the Plan Year and must be employed by the Company or the Bank as of
the last day of the Plan Year in order to receive this contribution, unless the
Participant’s termination of employment is due to death, disability, normal
retirement (which shall mean attaining age 65 with 10 years of service, measured
from date of hire) or involuntary termination without Cause). As of January 1,
2015, the employer non-elective contribution is an amount equal to 5% of
Compensation for that year. The employer non-elective contribution amount is
subject to change, if the 401(k) Plan is amended.


(c)    Supplemental Non-Elective Contributions. The employer supplemental
non-elective contributions that would have been credited to the Participant
under the 401(k) Plan during that Plan Year, but were not provided under the
401(k) Plan solely due to any

2



--------------------------------------------------------------------------------



applicable IRS annual limitations on contributions to the 401(k) Plan (but the
Participant must have completed a Year of Service (as defined in the 401(k)
Plan) during the Plan Year and must be employed by the Company or the Bank as of
the last day of the Plan Year in order to receive this contribution, unless the
Participant’s termination of employment is due to death, disability, normal
retirement (which shall mean attaining age 65 with 10 years of service, measured
from date of hire) or involuntary termination without Cause). As of January 1,
2015, the employer supplemental non-elective contribution equals 5% of the
amount by which the Participant’s Compensation exceeds the Social Security wage
base (as defined in the 401(k) Plan). The employer supplemental non-elective
contribution amount is subject to change, if the 401(k) Plan is amended. As of
January 1, 2015, the Social Security wage base is $118,500.


(d)    Discretionary Contributions to 401(k) Plan. Any employer discretionary
contributions that would have been credited to the Participant under the 401(k)
Plan during that Plan Year, but were not provided under the 401(k) Plan solely
due to any applicable IRS annual limitations on contributions to the 401(k) Plan
((but the Participant must have completed a Year of Service (as defined in the
401(k) Plan) during the Plan Year and must be employed by the Company or the
Bank as of the last day of the Plan Year in order to receive this contribution,
unless the Participant’s termination of employment is due to death, disability
or involuntary termination without Cause).


(e)    Additional Discretionary Contributions. The Company or the Bank may make
additional employer discretionary contributions to any Participant under this
Plan, without regard to linking such additional discretionary contributions to
the 401(k) Plan. The Board, in its sole discretion, may apply a vesting schedule
to discretionary contributions. Appendix B sets forth details regarding any
additional discretionary contributions. Discretionary contributions need not be
uniformly made to all Participants.


2.2
Base Salary Deferral Elections. In addition to receiving the employer
contributions described above, Participants may elect to defer receipt of all or
any portion of their Base Salary for services performed for the Company or the
Bank, subject to the deferral election timing rules set forth below. There is no
limit on the amount of Base Salary that a Participant may elect to defer under
this Plan.



(a)    General Rule for Base Salary Deferral Elections. Generally, before the
beginning of each Plan Year, each Participant must elect the amount of Base
Salary to be deferred under the Plan for the upcoming Plan Year on the Deferral
Agreement provided by the Plan Administrator. The deferral election shall expire
at the end of that Plan Year (i.e., the deferral elections are not “evergreen”
elections). A new election must be made for each new Plan Year. Deferral
elections cannot be revoked or changed for a Plan Year once the Plan Year has
begun.


(b)    Special Rule for Initial Eligibility to Participate in the Plan.
Notwithstanding the preceding, within the first 30 days after a Participant is
first eligible to participate in the Plan (and provided that the Participant is
not participating in or eligible to participate in

3



--------------------------------------------------------------------------------



another elective deferral account balance plan maintained by the Company or the
Bank with respect to such Base Salary), the Participant may elect to defer Base
Salary that has not yet been earned in the current Plan Year. The deferral
election shall expire at the end of that Plan Year (i.e., the deferral elections
are not “evergreen” elections). A new election must be made for each new Plan
Year. Deferral elections cannot be revoked or changed for a Plan Year once the
Plan Year has begun.


2.3
Account Credits and Investments.



(a)
Crediting of Deferrals and Employer Contributions.



(1)    Deferrals. The Administrator shall credit each Participant’s Account
under this Plan with an amount equal to the Participant’s Base Salary deferrals
as specified on such Participant’s Deferral Agreement, at the time that such
amount would otherwise have been payable to the Participant.


(2)    Employer Contributions. No later than 60 days following the end of each
Plan Year, the Administrator shall credit each Participant’s Account under this
Plan with an amount equal to the aggregate employer contributions which are made
to the Plan for the Participant for that Plan Year.


(b)
Investments. Participants shall have the right to direct the investment of their
Accounts hereunder by choosing from among those investment alternatives made
available by the Administrator, provided, however, that if a Participant has not
satisfied the Company’s stock ownership guidelines as of the last day of the
calendar year immediately preceding the date that an amount is contributed to
this Plan, then the Participant’s Accounts hereunder shall be automatically
invested in Company common stock to the extent necessary to satisfy the
Participant’s compliance with the Company’s common stock ownership guidelines.
The Administrator shall credit each Participant’s Account hereunder with
earnings or losses as reported to the Administrator by the trustee of the rabbi
trust (if any) or as reported from an investment source. If the Participant does
not provide timely or proper investment directions, the Administrator shall
select a default investment in the sole discretion of the Administrator.



Notwithstanding anything in the Plan to the contrary, if any portion of a
Participant’s Account is invested in Company common stock, then it shall remain
invested in Company common stock and shall be distributed in Company common
stock (even if the Plan or Participation Agreement otherwise states that
distributions will be made in cash). Any cash dividends paid on the Company
common stock during the deferral period will be invested as per the direction of
the Participant in the investment alternatives made available by the
Administrator



4



--------------------------------------------------------------------------------



SECTION III
BENEFIT PAYMENTS


3.1
Separation from Service. If the Participant has a Separation from Service other
than due to death or Disability, the Participant shall be paid the Participant’s
Account, which shall continue to be credited with earnings until paid to the
Participant. Such amount shall be paid in a cash lump sum no later than 60 days
after the Participant’s Separation from Service date, unless the Participant
timely and properly elected annual installments on his Deferral Agreement (but
may be delayed until 6 months after Separation from Service if the Participant
is a Specified Employee). To the extent that any portion of the Participant’s
Account is invested in Company common stock, it shall be paid in Company common
stock, together with any cash dividends paid on the Company common stock during
the deferral period as invested per the direction of the Participant in the
investment alternatives made available by the Administrator.



Notwithstanding the foregoing, if a Participant is a Specified Employee and
payment of his or her Account is triggered due to Separation from Service (other
than due to Disability or death), then solely to the extent necessary to avoid
penalties under Code Section 409A, no payment shall be made during the first six
(6) months following the Participant’s Separation from Service. Rather, any
payment which would otherwise be paid to the Participant during such period
shall be accumulated and paid to the Participant in a lump sum on the first day
of the seventh month following such Separation from Service. All subsequent
payments of the Participant’s Account shall be paid in the manner specified in
the Plan.


3.2
Death Benefit. If a Participant dies while employed at the Company or the Bank,
Participant’s Beneficiary shall be entitled to payment of the Participant’s
Account, which shall be paid as a cash lump sum, less applicable withholdings,
no later than 60 days after the Participant’s date of death, unless the
Participant elects annual installments on his Deferral Agreement. To the extent
that any portion of the Participant’s Account is invested in Company common
stock, it shall be paid in Company common stock, together with any cash
dividends paid on the Company common stock during the deferral period as
invested per the direction of the Participant in the investment alternatives
made available by the Administrator. If a Participant dies following Separation
from Service but prior to the receiving all payments under the Plan, the
Participant’s Beneficiary shall be paid all remaining payments as a lump sum,
less applicable withholdings, no later than 60 days after the Participant’s date
of death.



3.3
Disability Benefit. If an Participant becomes Disabled while employed at the
Company or the Bank, the Participant shall be entitled to receive payment of his
entire Account, calculated at time of the Disability determination and paid in a
cash lump sum, less applicable withholdings, no later than 60 days after the
Participant’s date of Disability, unless the Participant elects annual
installments on his Deferral Agreement. To the extent that any portion of the
Participant’s Account is invested in Company common stock, it shall be paid in
Company common stock, together with any cash dividends paid on the Company
common stock during the deferral period as invested per the direction of the
Participant in the investment alternatives made available by the Administrator.


5



--------------------------------------------------------------------------------





3.4
Code Section 409A. The Plan shall be interpreted to comply with or be exempt
from Code Section 409A, and all provisions of the Plan shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. Each payment that is payable pursuant to this Plan is
intended to constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(ii).



3.5
Cash Out of Small Amounts. Notwithstanding anything in the Plan to the contrary,
if the Participant’s Account balance is equal to or less than either (i) $50,000
or (ii) the Code Section 402(g) limit (i.e., $18,500 for 2015) as in effect for
the Plan Year of the Participant’s Separation from Service, death or Disability,
the Account shall be paid in a lump sum, regardless of whether the Participant
has elected to receive installments.



ARTICLE IV
ADMINISTRATION


4.1
Administrator’s Duties. This Plan shall be administered by the Administrator.
The Administrator shall have the authority to make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions, including interpretations of
this Plan, as may arise in connection with the Plan.



4.2
Agents. The Administrator may employ other agents (including Bank officers or
employees) and delegate to them such administrative duties as it sees fit, and
may consult with counsel who may be counsel to the Company or the Bank.



4.3
Binding Effect of Decisions. The decision or action of the Administrator in
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules of regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.



4.4
Indemnification. The Bank and the Company shall indemnify and hold harmless all
individuals acting as the Administrator against any and all claims, loss,
damage, expense or liability arising from any action or failure to act with
respect to this Plan, except in the case of gross negligence or willful
misconduct.



ARTICLE V
CLAIMS PROCEDURE


5.1
Claim. Any person claiming a benefit, requesting an interpretation or ruling
under the Plan, or requesting information under the Plan shall present the
request in writing to the Administrator, which shall respond in writing within
30 days.



5.2
Denial of Claim. If the claim or request is denied, the written notice of denial
shall state:




6



--------------------------------------------------------------------------------



(a)    The reasons for denial, with specific reference to the Plan provisions on
which the denial is based.
(b)    A description of any additional material or information required and an
explanation of why it is necessary.
(c)    An explanation of the Plan’s claim review procedure.
5.3
Review of Claim. Any person whose claim or request is denied, or who has not
received a response within 30 days, may request review by notice given in
writing to the Administrator. The claim or request shall be reviewed by the
Administrator who may, but shall not be required to, grant the claimant a
hearing. On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.



5.4
Final Decision. The decision on review shall normally be made within 60 days. If
an extension of time is required for a hearing or other special circumstances,
the claimant shall be notified and the time limit shall be 120 days. The
decision shall be in writing and shall state the reasons and the relevant Plan
provisions.



5.5
Arbitration. If a claimant continues to dispute the benefit denial based upon
completed performance of this Plan and the Deferral Agreement or the meaning and
effect of the terms and conditions thereof, then the claimant may submit the
dispute to mediation, administered by the American Arbitration Association
(“AAA”) (or a mediator selected by the parties) in accordance with the AAA’s
Commercial Mediation Rules. If mediation is not successful in resolving the
dispute, it shall be settled by arbitration administered by the AAA under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.



ARTICLE VI
AMENDMENT AND TERMINATION OF PLAN


6.1
Amendment. Notwithstanding anything in this Plan to the contrary, the Board
reserves the exclusive right to freeze or to amend the Plan at any time,
provided that no amendment to the Plan shall be effective to decrease or to
restrict the amount accrued prior to the date of such amendment. If the Plan is
frozen or terminated other than under circumstances described in Section 6.2,
benefits shall be paid to each Participant in the ordinary course, pursuant to
the terms of the Plan and the Participant’s elections hereunder.



6.2
Complete Termination and Payment of Benefits. Subject to the requirements of
Code Section 409A, in the event of complete termination of the Plan, the Plan
shall cease to operate and the Bank shall pay out to each Participant his or her
entire Account as of the date of termination of the Plan. Such complete
termination of the Plan shall occur only under the following circumstances and
conditions:




7



--------------------------------------------------------------------------------



(a)    The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of: (i)
the Plan Year in which the Plan terminates; (ii) the Plan Year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first Plan Year in which the payment is administratively practicable.
(b)    The Board may terminate the Plan by irrevocable action within the 30 days
preceding, or 12 months following, a Change in Control, provided that the Plan
shall only be treated as terminated if all substantially similar arrangements
sponsored by the Company and the Bank are terminated so that the Participant and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the irrevocable termination of the arrangements.
For these purposes, “Change in Control” shall be defined in accordance with the
Treasury Regulations under Code Section 409A.
(c)    The Board may terminate the Plan provided that: (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Company or the Bank; (ii) all arrangements sponsored by the Company or the
Bank that would be aggregated with this Plan under Treasury Regulations Section
1.409A-1(c) if the Participants covered by this Plan were also covered by any of
those other arrangements are also terminated; (iii) no payments other than
payments that would be payable under the terms of the arrangement if the
termination had not occurred are made within 12 months of the termination of the
arrangement; (iv) all payments are made within 24 months of the termination of
the arrangements; and (v) the Company and the Bank do not adopt a new
arrangement that would be aggregated with any terminated arrangement under
Treasury Regulations Section 1.409A-1(c) if the Participants participated in
both arrangements, at any time within three years following the date of
termination of the arrangement.
ARTICLE VII
MISCELLANEOUS


7.1
Unfunded Plan. This Plan is intended to be an unfunded plan maintained primarily
to provide deferred compensation benefits for a select group of management or
highly compensated employees. This Plan is not intended to create an investment
contract, but to provide tax planning opportunities and retirement benefits to
eligible individuals who have elected to participate in the Plan. Participants
are select officers who, by virtue of their position with the Bank, are uniquely
informed as to the Bank’s operations and have the ability to materially affect
the Bank’s profitability and operations.



At no time shall any Participant be deemed to have any lien, right, title or
interest in or to any specific investment or asset of the Company or the Bank.
The rights of the Participants, any Beneficiary, or any other person claiming
through the Participant under this Plan, shall be solely those of an unsecured
general creditor of the Company and the Bank. The Participants, the Beneficiary,
or any other person claiming through the Participant, shall

8



--------------------------------------------------------------------------------



only have the right to receive from the Company or the Bank those payments so
specified under this Plan. Neither the Participants nor any Beneficiary under
this Plan shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any of
the benefits payable hereunder, nor shall any of said benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Participants or their Beneficiaries, nor be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise.


7.2
Unsecured Creditor. The Participant’s interest in his or her Account is limited
to the right to receive payments under the Plan, and the Participant’s position
is that of a general unsecured creditor of the Company and the Bank.
Notwithstanding the foregoing, the Administrator, in its discretion, may elect
to establish a fund containing assets equal to the amounts credited to the
Participant’s Account, and may elect in its discretion to designate a trustee
and/or custodian to hold the fund in trust, provided, however that the fund
shall remain a general asset of the Company or the Bank, subject to the rights
of creditors of the Company and the Bank.



7.3
Trust Fund. The Company or the Bank shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company or the Bank may
establish one or more rabbi trusts, with such trustees as the Board may approve,
for the purpose of providing for the payment of such benefits. Such rabbi trust
or trusts may be irrevocable, but the assets thereof shall be subject to the
claims of the Company’s or the Bank’s creditors. To the extent any benefits
provided under the Plan are actually paid from any such trust, the Company or
the Bank shall have no further obligation with respect thereto, but to the
extent not so paid, such benefits shall remain the obligation of, and shall be
paid by, the Company or the Bank.



7.4
Payment to Participant, Legal Representative or Beneficiary. Any payment to any
Participant or the legal representative, Beneficiary, or to any guardian or
committee appointed for such Participant or Beneficiary in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims hereunder against the Company or the Bank, which may require the
Participant, legal representative, Beneficiary, guardian or committee, as a
condition precedent to such payment, to execute a receipt and release thereof in
such form as shall be determined by the Company or the Bank.



7.5
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be un-assignable
and nontransferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by an Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.



7.6
Validity. In case any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be


9



--------------------------------------------------------------------------------



construed and enforced as if such illegal and invalid provision had never been
inserted herein.


7.7
Notice. Any notice or filing required or permitted to be given to the
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Administrator. Such
notice shall be deemed given as of the date of receipt.



7.8
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Company, the Bank, and their successors and assigns. The term “successors”
as used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Company or the Bank, and
successors of any such corporation or other business entity.



7.9
Payment of Employment and Code Section 409A Taxes. Any distribution under this
Plan shall be reduced by the amount of any taxes required to be withheld from
such distribution. This Plan shall permit the acceleration of the time or
schedule of a payment to pay employment related taxes as permitted under
Treasury Regulation Section 1.409A-3(j) or to pay any taxes that may become due
at any time that the arrangement fails to meet the requirements of Code Section
409A and the regulations and other guidance promulgated thereunder. In the
latter case, such payments shall not exceed the amount required to be included
in income as the result of the failure to comply with the requirements of Code
Section 409A.



7.10
Acceleration of Payments. Except as specifically permitted herein or in other
sections of this Plan, no acceleration of the time or schedule of any payment
may be made hereunder. Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Department of the Treasury. Accordingly, payments may be
accelerated, in accordance with requirements and conditions of the Treasury
Regulations (or subsequent guidance) in the following circumstances: (i) as a
result of certain domestic relations orders; (ii) in compliance with ethics
agreements with the federal government; (iii) in compliance with ethics laws or
conflicts of interest laws; (iv) in limited cash-outs (but not in excess of the
limit under Code Section 402(g)(1)(B)); (v) to apply certain offsets in
satisfaction of a debt of the Participant to the Bank; (vi) in satisfaction of
certain bona fide disputes between the Participant and the Bank; or (vii) for
any other purpose set forth in the Treasury Regulations and subsequent guidance.



7.11
Required Provisions. Any payments made to the Participant pursuant to this Plan
or otherwise are subject to and conditioned upon compliance with 12 U.S.C. §
1828(k) and 12 C.F.R. Part 359 Golden Parachute and Indemnification Payments or
any other rules and regulations promulgated thereunder.



7.12
Governing Law. The Plan is established under, and will be construed according
to, the laws of the Commonwealth of Massachusetts, to the extent such laws are
not preempted by the ERISA or the Code and regulations published thereunder.


10



--------------------------------------------------------------------------------





SECTION VIII
DEFINITIONS


Capitalized terms shall have the meaning set forth below:


8.1
“Account” means the amount of Base Salary deferrals and employer contributions
credited to a Participant, including any gains or losses thereon.



8.2
“Administrator” means the Compensation Committee of the Board.



8.3
“Bank” means Rockland Trust Company.



8.4
“Base Salary” means regularly scheduled salary, excluding bonuses and incentive
compensation and any other compensation.



8.5
“Beneficiary” means the person or persons (and their heirs) designated as
Beneficiary by a Participant to whom a deceased Participant’s benefits are
payable. A Participant shall designate a Beneficiary by completing the form
attached as Exhibit A and filing it with the Administrator. If no Beneficiary is
so designated, then the Participant’s surviving spouse will be deemed the
Beneficiary and, if there is no surviving spouse, then the Participant’s estate
will be deemed the Beneficiary. The Participant shall make an initial
designation of primary and secondary Beneficiaries upon execution of his or her
Deferral Agreement and shall have the right to change such designation, at any
subsequent time, by submitting to the Administrator, in substantially the form
attached as Exhibit A, a subsequent written designation of primary and secondary
Beneficiaries. Any Beneficiary designation made subsequent to execution of the
Deferral Agreement shall become effective only when receipt is acknowledged in
writing by the Administrator. Spousal consent is not required in order for a
Participant to change his or her Beneficiary under this Plan.



8.6
“Board” means the Board of Directors of the Bank.



8.7
“Cause” shall refer to the Company’s termination of a Participant’s service with
the Bank and/or Company because the Participant has (A) refused or failed, in
any material respect, other than due to illness, injury or absence authorized by
the Company or required by law, to devote full normal working time, skills,
knowledge, and abilities to the business of the Company, its subsidiaries and
affiliates, and in promotion of their respective interests; or (B) engaged in
(1) activities involving personal profit as a result of the Participant’s
dishonesty, incompetence, willful misconduct, willful violation of any law, rule
or regulation or breach of fiduciary duty, or (2) dishonest activities involving
the Participant’s relations with the Company, its subsidiaries and affiliates or
any of their respective employees, customers or suppliers; or (C) committed
larceny, embezzlement, conversion or any other act involving the
misappropriation of Company or customer funds in the course of the Participant’s
employment; or (D) been convicted of any crime which reasonable could affect in
a materially adverse manner the reputation of the Company or the Participant’s
ability to


11



--------------------------------------------------------------------------------



perform required duties; or (E) committed an act involving gross negligence on
the part of the Participant in the conduct of required duties; or (F) evidenced
a drug addiction or dependence; or (G) otherwise material breached the
Participant’s Employment Agreement.


8.8
“Company” shall mean Independent Bank Corp.



8.9
“Code” means the Internal Revenue Code of 1986, as amended.



8.10
“Compensation” means “Compensation” as defined in the 401(k) Plan, plus cash
annual incentive compensation paid during the Plan Year, but excluding bonuses.



8.11
“Deferral Percentage” means a fixed percentage of a Participant’s Base Salary
that will be contributed to the Participant’s Account for a particular Plan
Year. The Deferral Percentage shall be set forth in the Participant’s Deferral
Agreement.



8.12
“Disability” means the first to occur of the following, where the Participant is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under the disability insurance, if any, covering employees of the
Company, or (iii) determined to be totally disabled by the Social Security
Administration.



8.13
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



8.14
“401(k) Plan” means the Rockland Trust Company Employee Savings, Profit Sharing
and Stock Ownership Plan, Amended and Restated January 1, 2010, and any
successor thereto.



8.15
“Participant” means an officer of the Bank and/or the Company who has been
selected by the Administrator to participate in this Plan.



8.16
“Deferral Agreement” means the agreement between a Participant and the Company
or the Bank which sets forth the particulars of Participant’s benefits under the
Plan.



8.17
“Plan” means this Rockland Trust Company 401(k) Restoration Plan.



8.18
“Plan Year” means the Plan’s accounting year of twelve (12) months commencing on
January 1st of each year and ending on the following December 31st.



8.19
“Separation from Service” means Participant’s death, retirement or other
termination of employment with the Company or the Bank within the meaning of
Code Section 409A. No Separation from Service shall be deemed to occur due to
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months or, if


12



--------------------------------------------------------------------------------



longer, so long as Participant’s right to reemployment is provided by law or
contract. If the leave exceeds six months and Participant’s right to
reemployment is not provided by law or by contract, then Participant shall have
a Separation from Service on the first date immediately following such six-month
period.


Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to less than 50% of the average level of bona fide services performed
over the immediately preceding 36 months (or such lesser period of time in which
the Participant performed services for the Company or the Bank). The
determination of whether the Participant has had a Separation from Service shall
be made by applying the presumptions set forth in the Treasury Regulations under
Code Section 409A.


8.20
“Specified Employee” means a “Key Employee” as such term is defined in Code
Section 416(i) without regard to paragraph 5 thereof. Notwithstanding anything
to the contrary herein, in the event a Participant is a Specified Employee and
becomes entitled to a payment hereunder due to Separation from Service for any
reason (other than death or Disability), the payments to the Participant shall
not commence until the first day of the seventh month following such Separation
from Service. Whether and the extent to which a person is a Specified Employee
shall be determined on the “Specified Employee Determination Date” which shall
be December 31 of each Plan Year and shall be applicable commencing on the
following April 1, in accordance with the rules set forth in the Treasury
Regulations under Code Section 409A.





IN WITNESS WHEREOF, the Bank has executed this Plan on the date set forth below,
effective as of January 1, 2015.


ROCKLAND TRUST COMPANY




By:/s/ Raymond G. Fuerschbach
Raymond G. Fuerschbach
Senior Vice President
Its duly authorized representative    













13



--------------------------------------------------------------------------------



ROCKLAND TRUST COMPANY
401(k) RESTORATION PLAN


Appendix A – List of Participants


Name of Participant
Date of Participation
Christopher Oddleifson
January 1, 2015
Denis K. Sheahan
January 1, 2015
Gerard F. Nadeau
January 1, 2015
Jane L. Lundquist
January 1, 2015
Edward H. Seksay
January 1, 2015
Edward F. Jankowski
January 1, 2015
Raymond G. Fuerschbach
January 1, 2015
Robert D. Cozzone
January 1, 2015
Barry H. Jensen
January 1, 2015
















    

--------------------------------------------------------------------------------



ROCKLAND TRUST COMPANY
401(k) RESTORATION PLAN


Appendix B – Additional Employer Discretionary Contributions




Additional employer discretionary contributions shall be made to the following
Participants, subject to the vesting schedule indicated below:


Name of Participant
Initial Eligibility for Contributions
Amount of Contribution
Vesting Schedule
Robert D. Cozzone
January 1, 2015
A one-time $32,698.47 contribution and an annual contribution of 5% of
Compensation for each year beginning in 2015 he is a participant
Immediate
Barry H. Jensen
January 1, 2015
A one-time $23,715.39 contribution and an annual contribution of 5% of
Compensation for each year beginning in 2015 he is a participant
Immediate










    

--------------------------------------------------------------------------------




ROCKLAND TRUST COMPANY
401(k) RESTORATION PLAN


Deferral Agreement


Name and Address of Participant:
Phone:                        
SSN:                        
                        


As a Participant in the Rockland Trust Company 401(k) Restoration Plan, I wish
to defer receipt of part of one year’s worth of the Base Salary that I may earn
from the Company and/or the Bank in excess of the annual IRS limitations that
apply to the Rockland Trust Company Employee Savings, Profit Sharing and Stock
Ownership Plan (the “401(k) Plan”). This Deferral Agreement shall expire at the
end of the Plan Year in which I sign this form (i.e., the deferral elections are
not “evergreen” elections). I understand that I must complete a new Deferral
Agreement for each year that I may earn Base Salary that I wish to defer.


I understand that I may elect to defer receipt of my annual cash incentive
compensation under the Independent Bank Corp. and Rockland Trust Company
Non-Qualified Deferred Compensation Plan (which is a separate non-qualified
deferred compensation plan), even though my annual cash incentive compensation
will be included in the definition of “Compensation” for purposes of calculating
my benefits under this Plan. Thus, I understand that my deferral election below
only applies to my Base Salary.


Election to Defer Base Salary


I make an irrevocable election to defer my Base Salary that may be earned this
Plan Year which would otherwise be payable to me as indicated below:


_____ I elect to defer all of my Base Salary in excess of the amount permitted
to be deferred under the Bank’s 401(k) Plan.


_____ I elect to defer _____% of my Base Salary in excess of the amount
permitted to be deferred under the Bank’s 401(k) Plan.


_____ I elect to defer $___________ of my Base Salary in excess of the amount
permitted to be deferred under the Bank’s 401(k) Plan.


I understand that my Account shall be paid as a lump sum unless I elect annual
installments below.


Separation from Service. At the time of my Separation from Service (other than
due to Death or Disability), I shall be entitled payment of my Account,
calculated in accordance with all relevant provisions of the Plan, and paid as a
lump sum (unless I elect annual installments below), less applicable
withholdings, within 60 days after my Separation from Service, unless I am
subject to a 6 month delay as a “Specified Employee” (as defined in the Plan).
To the extent that any portion of my Account is invested in Company




--------------------------------------------------------------------------------




stock, it shall be paid in Company stock, together with any cash dividends paid
on the Company stock during the deferral period, as have been invested pursuant
to my investment directions,


Death Benefit. In the event of my death prior to Separation from Service, my
Beneficiary shall be entitled to my entire Account, calculated in accordance
with the Plan and payable in a lump sum (unless I elect annual installments
below), less applicable withholdings, within 60 days after the date of my death.
To the extent that any portion of my Account is invested in Company stock, it
shall be paid in Company stock, together with any cash dividends paid on the
Company stock during the deferral period, as have been invested pursuant to my
investment directions,


Disability While Employed. I understand that in the event of my Disability, I
will be entitled to payment of my entire Account calculated as set forth in the
Plan. My Account will be paid in a lump sum, (unless I elect annual installments
below), less applicable withholdings, within 60 days after the date of my
Disability determination under the Plan. To the extent that any portion of my
Account is invested in Company stock, it shall be paid in Company stock,
together with any cash dividends paid on the Company stock during the deferral
period, as have been invested pursuant to my investment directions,


Installments Instead of Lump Sum. I understand that my Account will be paid in a
lump sum payment due to the occurrence of a distribution triggering event
described above, unless I elect otherwise by checking the box below.


•
In lieu of a lump sum payment, I elect Annual Installments for _____Years
(insert 5, 10, 15, 20 or 25 years). Installments shall begin no later than 60
days after the distribution triggering event.



This Deferral Agreement shall become effective upon execution below by me as the
Participant and by a duly authorized officer of the Company.


PARTICIPANT




__________________________                                     
Date            
 

Receipt of Deferral Agreement by Company


I certify that the foregoing Deferral Agreement was received by me on behalf of
on                         .


Signed:                             
Name and Title:                         

    

--------------------------------------------------------------------------------






ROCKLAND TRUST COMPANY
401(k) RESTORATION PLAN


Designation of Beneficiary or Beneficiaries


If I die before all of my Account has been distributed to me, I designate the
following person(s) to receive the remainder of my Account. I understand that if
I die before all of my Account has been distributed to me without having
designated a beneficiary or beneficiaries, the balance of my Account will be
distributed to my estate in a lump sum as soon as possible following my death.
If a beneficiary dies before the entire Account has been distributed, the
balance of the Account will be paid in a lump sum to the estate of the
beneficiary. If I die and I named more than one beneficiary and a beneficiary
later dies, the appropriate portion of the remaining Account will be paid in a
lump sum to the estate of the deceased beneficiary.


Single Beneficiary:
Name of address of Beneficiary:            
                        
                        
                        
Phone:                         
SSN:                         


Multiple Beneficiaries:
(NOTE: If no percentages are assigned to the beneficiaries, the beneficiaries
will share equally.
If the percentage total does not equal 100 percent, any remaining percentage
will be divided equally.)


Name of address of Beneficiary:            Name of address of Beneficiary:
                                        
                                        
                                        
Phone:                         Phone:                 
SSN:                         SSN:                 
Percentage:         %            Percentage:         %


Name of address of Beneficiary:            Name of address of Beneficiary:
                                        
                                        
                                        
Phone:                         Phone:                 
SSN:                         SSN:                 
Percentage:         %            Percentage:         %


Name of address of Beneficiary:            Name of address of Beneficiary:
                                        
                                        
                                        
Phone:                         Phone:                 
SSN:                         SSN:                 
Percentage:         %            Percentage:         %


Name of address of Beneficiary:            Name of address of Beneficiary:
                                        
                                        
                                        
Phone:                         Phone:                 

    

--------------------------------------------------------------------------------




SSN:                         SSN:                 
Percentage:         %            Percentage:         %



    